Citation Nr: 0534160	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-38 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a hearing loss 
disability of the right ear.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from June 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The statement of the case issued to the 
appellant in September 2004 erroneously included the issue of 
entitlement to service connection for tinnitus; however, 
neither the notice of disagreement filed in March 2004 nor 
the substantive appeal received in October 2004 included any 
mention of this issue.  Accordingly, this issue is not 
procedurally before the Board at the present time.  See 
38 C.F.R. § 20.200.  The substantive appeal limited the issue 
currently before the Board to a hearing loss disability of 
the right ear only.  

In December 2005, the Board granted a motion to advance this 
appeal on the Board's docket due to the appellant's age of 79 
(he was born in March 1926).  


FINDING OF FACT

The appellant's current hearing loss disability of the right 
ear was not present in service and is not etiologically 
related to any event in service.  


CONCLUSION OF LAW

Entitlement to service connection for a hearing loss 
disability of the right ear is not established.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letters addressed to the appellant by 
the RO dated November 13, 2003, and January 13, 2004.  In 
these letters and the statement of the case, the RO 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
that claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform 
the RO of any additional evidence or information which he 
though would support his claim, so that the RO could attempt 
to obtain this additional evidence for him.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to his claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a VA audiometric 
examination in connection with the current claim, and private 
medical records have also been obtained and reviewed.  A 
medical opinion has also been obtained by the RO concerning 
the merits of the present claim.  Neither the appellant nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in February 2004, after the initial 
VCAA letter was issued in November 2003.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in September 2004 after the final VCAA 
letter was issued in January 2004.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a 
sensorineural hearing loss disability to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

With respect to the veteran's claim for service connection 
for hearing loss disability, the Board notes that for the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Although this regulation precludes service 
connection for hearing loss if the veteran does not currently 
have hearing loss to the degree specified in the regulation, 
the regulation does not require the presence of hearing loss 
disability in service or otherwise limit the circumstances 
under which service connection may be granted for hearing 
loss disability.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant contends that his service on a destroyer during 
World War II involved his exposure to the noise and 
concussion of the five-inch guns on such vessel.  Since he 
usually wore an ear phone on his left ear, only his right ear 
was directly exposed to this acoustic trauma without any 
protection.  

The service medical records do not reflect the presence of a 
hearing loss disability at any time during the appellant's 
active service.  Testing of his hearing in March 1946 in 
connection with his separation from service disclosed normal 
hearing in both ears.  

According to the appellant's private physician, a hearing 
loss disability was first diagnosed in March 1990, almost 
exactly 44 years after the appellant's discharge from active 
service.  The report of a private audiological evaluation of 
the appellant in March 1990 confirmed the presence of a 
bilateral hearing loss disability at that time.  

A VA audiometric examination of the appellant in January 2004 
likewise indicated the presence of a bilateral sensorineural 
hearing loss disability, mild on the left and moderately 
severe to profound on the right.  However, after a review of 
the entire claims file, including the relevant medical 
records dating from service to the present, the VA examiner 
concluded that it was unlikely that the appellant's hearing 
loss was connected to his military service.  Based upon this 
uncontradicted medical evaluation of the current evidentiary 
record, the Board has concluded that the present appeal must 
be denied.  


ORDER

Service connection for a hearing loss disability of the right 
ear is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


